Title: To George Washington from Thomas Jefferson, 30 July 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia July 30. 1791.

I have the honour to inclose for your perusal a letter which I have prepared for mister Short.
The ill humour into which the French colonies are getting, & the little dependence on the troops sent thither, may produce a hesitation in the National assembly as to the conditions they will impose in their constitution, in a moment of hesitation small matters may influence their decision. they may see the impolicy of insisting on particular conditions which operating as grievances on us, as well as on their colonists, might produce a concert of action. I have thought it would not be amiss to trust to mister Short the sentiments in the cyphered part of the letter, leaving him to govern himself by circumstances whether to let them leak out at all or not, & whether so as that it may be known, or remain unknown, that they come from us. a perfect knowlege of his judgment & discretion leave me entirely satisfied that they will be not used, or so used, as events shall render proper. but

if you think that the possibility that harm may be done, overweighs the chance of good, I would expunge them, as in cases of doubt it is better to say too little than too much. I have the honour to be with the most perfect respect & attachment Sir Your most obedient & most humble servant

Th: Jefferson

